Citation Nr: 1621025	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder, mood disorder, depressive disorder, and alcohol abuse.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969 in the United States Navy.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case has been since transferred to St. Petersburg, Florida.  

This matter was previously before the Board in April 2015 at which time the Board expanded the Veteran's claim for service connection for PTSD to encompass all psychiatric disabilities of record, to include panic disorder, mood disorder, depressive disorder, and alcohol abuse.  The Board granted service connection for PTSD and denied service connection for an acquired psychiatric disorder.  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Joint Motion for Remand, representatives for the Secretary and the Veteran agreed to vacate the Board's April 2015 decision, and the issue was remanded to the Board by Order of the Court.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2015 Joint Motion for Remand, the parties noted that the Veteran was not afforded a VA examination for the claim of entitlement to service connection for an acquired psychiatric disorder and determined that the Board did not provide sufficient reasons and bases as to why an examination was not required.

Accordingly, a VA psychiatric examination is needed to determine whether the Veteran's acquired psychiatric disorder was caused by his period of service, or in the alternative, his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the criteria for establishing service connection on a secondary basis.  Additionally, contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's acquired psychiatric disabilities.

2.  Associate with the claims folder records of the Veteran's VA treatment since December 2015.

3.  After records development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD that may be present - including unspecified depressive disorder, panic disorder, insomnia, alcohol abuse, anxiety disorder and mood disorder.  In so doing, the examiner is requested to clarify whether any of the diagnoses of unspecified depressive disorder, panic disorder, insomnia, alcohol abuse, anxiety disorder and mood disorder are separate and distinct from service-connected PTSD rather than a description of symptoms attributable to PTSD.

For any diagnoses considered separate and distinct from PTSD, the examiner should provide an opinion as to whether such acquired psychiatric disorder other than PTSD at least as likely as not (whether there is at least a 50 percent probability):

	a) had its onset in service;

	b) is causally related to an event in service;

	c) is caused by service-connected PTSD, tinnitus, and/or hearing loss disabilities; OR

	d) has been aggravated beyond the normal progress of the disorder by service-connected PTSD, tinnitus, and/or hearing loss disabilities.

The claims folder must be available for review.  A complete rationale should accompany each opinion provided.

4.  After the examination, the RO should adjudicate the claim of entitlement to service connection of an acquired psychiatric disorder, other than PTSD, to include as due to a service-connected disability, on the merits.  If the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




